Citation Nr: 0944280	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appellant did not indicate whether she wanted a hearing 
in her substantive appeal.  The appellant's representative 
has asserted that the VA never made an attempt to determine 
whether the appellant wanted a hearing.  Since the appellant 
did not specify that she wanted to request a hearing in her 
substantive appeal or other documents relating to the claim, 
the Board will proceed with the adjudication of the appeal. 


FINDINGS OF FACT

1. The Veteran died in August 1983 as a result of cardiac 
arrest due to metastatic malignant melanoma with brain 
metastases.

2. At the time of his death, the Veteran was service 
connected for bilateral hearing loss and tinnitus rated 10 
percent disabling.

3. The evidence fails to establish a link between the cause 
of the Veteran's death and his service or service-connected 
disability, or to service or any remote incident therein.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection for the Veteran's cause of death.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
cause of death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The appellant was provided with VCAA notice prior to 
adjudication of the claim in a May 2005 letter.  In her 
January 2006 notice of disagreement, the appellant asserted 
that she had not received the May 2005 letter.  Although she 
later received a copy of the letter from the RO, she said it 
was missing an attachment entitled "What the Evidence Must 
Show."  In a letter dated March 2006, the RO sent an 
additional VCAA notice letter including the missing 
attachment.  The Board notes that the information contained 
in the attachment was part of the main text of the May 2005 
letter.  In November 2006, the RO sent the appellant an 
additional letter with information on how to submit 
additional evidence or request that the VA obtain additional 
evidence.  

The appellant's notice of disagreement indicates she may not 
have received the May 2005 letter prior to the RO's Rating 
Decision in her claim.  Assuming the letter was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to her, since she was subsequently 
provided with a copy of the May 2005 letter, and received 
additional VCAA notice letters in March and November 2006.   
The appellant had 5 months to respond to the March 2006 
letter with additional argument and evidence before the claim 
was readjudicated and a statement of the case (SOC) was 
provided to the appellant in August 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board notes that the 
appellant never submitted evidence in support of her claim or 
responded to any of the VCAA letters. 

The May 2005 VCAA letter satisfied the second element of 
Hupp, that 38 U.S.C.A. § 5103(a) notice must include an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition.  However, the VCAA notice 
provided to the appellant failed to expressly provide notice 
of the first and third elements of Hupp, which require notice 
of the conditions for which the Veteran was service connected 
and the conditions for which the Veteran had not received 
service connection during his life.  

Although the VCAA letters did not specifically discuss the 
conditions for which the Veteran was service connected, the 
Board notes the November 2005 RO Rating Decision discusses 
the Veteran's service-connected disabilities.  Thus, the 
appellant had actual knowledge of the Veteran's service-
connected disability.  Any error on the first element of Hupp 
notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The VCAA letters did not specifically discuss service 
connection for the cause of the Veteran's death based on 
conditions for which the Veteran had not received service 
connection during his life.  However, the May 2005 letter 
explained that the appellant should provide medical evidence 
that will show a reasonable probability that the condition 
that contributed to the Veteran's death was caused by injury 
or disease that began during service.  The Board finds that a 
reasonable person could be expected to understand from the 
letter the requirements for service connection for the cause 
of the Veteran's death based on conditions not service 
connected in the Veteran's lifetime.  Any error on the third 
element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board may 
proceed with consideration of the claim on the merits.  

With regard to the duty to assist, the Veteran's service 
treatment records and past VA examination (January 1968 and 
July 1974) are of record.  Neither the appellant nor her 
representative have identified any outstanding pertinent 
medical evidence.  In this regard, the Board notes that the 
Veteran died at Holland Community Hospital (Holland) in 1983, 
and the records of his terminal hospitalization have not been 
obtained.  However, as noted above, the appellant has been 
advised on numerous occasions to submit evidence in support 
of her claim for benefits.  She has never submitted a release 
of records from Holland or made any request for assistance in 
obtaining the same.  In this regard, it is noted that the 
duty to assist is not a one-way street.  If a claimant wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  VA's duty must be understood as a duty 
to assist the veteran in developing his claim, rather than a 
duty on the part of VA to develop the entire claim with the 
veteran performing a passive role.  Turk v. Peake, 21 Vet. 
App. 565, 568 (2008).

Similarly, the Board notes that the appellant indicated in a 
November 2006 statement that she had evidence that she wished 
to submit.  The RO responded in a November 2006 letter that 
it would provide her at least 60-days to provide that 
evidence.  To date, which is nearly two years from the date 
of the RO's letter, neither the appellant nor her 
representative have submitted any evidence or indicated that 
the unidentified evidence was forthcoming.  Again, the duty 
to assist is not a one-way street.

The Board also observes that the appellant's representative 
has asked that the matter be remanded to clarify whether or 
not the appellant wished to have a personal hearing.  See 
Appellant's representative's statement dated in October 2009.  
Specifically, he argued that the appellant had failed to 
complete the section of her substantive appeal (VA Form 9), 
and that VA's duty to assist required clarification.  The 
Board does not agree.  Indeed, the appellant was fully 
capable of checking the box that would indicate whether or 
not she wished to have a personal hearing.  It also noted 
that the appellant had the benefit of representation 
throughout the course of her appeal, and that, through that 
counsel, she could have elected to request a personal hearing 
at any time.  Once again, the Board must emphasize that the 
duty to assist is not a one-way street.  The appellant and/or 
her representative could have requested a personal hearing if 
such was desired.

The Board further acknowledges VA has not obtained a medical 
opinion with respect to the appellant's cause-of-death claim.  
But in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008), the Federal Circuit Court held that 38 U.S.C. § 
5103A(a) does not always require the Secretary of VA to 
assist a claimant in obtaining a medical opinion or 
examination for a DIC claim, but it does require VA to assist 
a claimant in obtaining such whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit Court added 
that there was no duty to provide a VA opinion in a DIC claim 
under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment 
made by VA to a veteran, and therefore does not pertain to a 
DIC claim.  Id.  But Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008)(holding that in the context of a DIC claim, VA must 
also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).  

In the present case, there is no competent evidence linking 
the Veteran's service or any service-connected disability to 
his the melanoma that ultimately resulted in his demise.  The 
Veteran was service-connected for bilateral hearing loss and 
tinnitus.  The cause of his death was attributed to cardiac 
arrest due to metastatic malignant melanoma with brain 
metastases by the medical examiner who completed the 
Veteran's death certificate.  There is no evidence of record 
to support a finding that the cause of the Veteran's death is 
in any way related to his service-connected disabilities.  
The appellant hasn't postulated a theory or argument on that 
point.  The Board finds that there is not a reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim as the medical evidence 
points to a separate cause, as discussed below.  A medical 
examination or opinion is not required.  See DeLaRosa, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).
 
II. Service Connection

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection for the Veteran's cause of 
death is not warranted. 

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or was aggravated by 
active service was the principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2009).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
The VA will give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for death benefits.   
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 
F.3d 1372 (Fed. Cir. 2007)). 

The Veteran had service from December 1965 to October 1967.  
According to the Veteran's service treatment records, he was 
stationed in the Republic of Vietnam in 1967.  The Veteran's 
death certificate reflects that he died in August 1983 and 
lists the immediate cause of death as cardiac arrest due to 
metastatic malignant melanoma with brain metastases.  No 
autopsy was performed.  At the time of the Veteran's death, 
the record reflects that he was service-connected for 
bilateral hearing loss and tinnitus, rated as 10 percent 
disabling effective May 1973.  

There is no medical or lay evidence of record linking the 
Veteran's metastatic malignant melanoma to his service-
connected hearing loss or tinnitus.   Minor service-connected 
disabilities, particularly of a static nature or not 
involving a vital organ, are not held to have contributed to 
death primarily due to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  The Veteran's hearing loss and tinnitus did 
not affect a vital organ and were rated at only 10 percent, 
indicating they were minor service-connected disabilities.  
The appellant has not specifically asserted that the 
Veteran's metastatic malignant melanoma was related to the 
Veteran's hearing loss or tinnitus.  Thus, the Board finds 
that the Veteran's service-connected hearing loss and 
tinnitus disabilities were not the principal or contributory 
cause of his death.  The Board must now address whether the 
Veteran's fatal metastatic malignant melanoma with brain 
metastases was incurred in or aggravated by service, such 
that service connection would be warranted for the cause of 
death.

The Veteran's service treatment records do not contain any 
complaints, findings, or diagnoses relating to metastatic 
malignant melanoma or brain metastases.  The Veteran's 
September 1965 pre-induction and October 1967 separation 
examinations show that he was clinically evaluated as normal 
in all relevant aspects.  The Veteran's death certificate 
indicates that the onset of his metastatic malignant melanoma 
with brain metastases was 3 months before his death.  
Additionally, there is no lay or medical evidence of record 
indicating the metastatic malignant melanoma had been present 
during the Veteran's period of active service or that it was 
etiologically related to the his service.  Thus, the evidence 
does not establish service connection on a direct basis.  See 
Davidson, supra.

In the August 2006 rating decision, the RO considered whether 
the Veteran's cause of death was related to herbicide 
exposure.  A veteran who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. 
§ 3.307(a) (2009).  If a veteran was exposed to an herbicide 
agent during active service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

Since the Veteran was stationed in Vietnam, he is presumed to 
have been exposed to herbicides.  However, metastatic 
malignant melanoma is not one of the presumptive service-
connected disorders, and thus the appellant may not benefit 
from the presumption for herbicide exposure.  See 38 C.F.R. § 
3.309(e).  Although presumptive service connection is not 
warranted, service connection may still be established by 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  Accordingly, to establish service 
connection on the basis of herbicide exposure in Vietnam, the 
appellant would be required to present evidence establishing 
a nexus between the Veteran's metastatic malignant melanoma 
and herbicide exposure.  The appellant has not specifically 
alleged that exposure to herbicides contributed to the 
Veteran's death.  As noted above, there is no medical or lay 
evidence of record linking the Veteran's metastatic malignant 
melanoma to his service, including his exposure to 
herbicides.  Therefore, the Board finds there is no basis for 
direct or presumptive service connection due to herbicide 
exposure.

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 
38 C.F.R. §§ 3.307, 3.309.  As the lay and medical evidence 
of record fails to establish that the Veteran's metastatic 
malignant melanoma with brain metastases manifested within 
one year of termination of service, there is no basis for a 
grant of presumptive service connection.  See 38 C.F.R. §§ 
3.307, 3.309. 

In sum, a preponderance of the evidence of record fails to 
demonstrate that the Veteran's metastatic malignant melanoma 
was causally related to active service or his service-
connected disabilities.  Thus, the Board concludes that the 
Veteran's military service and service-connected disabilities 
did not cause or contribute to his death.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


